Mr. Chief Justice Paxson,
dissenting :
The difficulty we have had in deciding this and other cases involving the constitutionality of legislation affecting classified cities, ought to admonish us that we are at sea without any recognized, intelligent rule to guide us. We have been struggling towards “ uniformity,” and making that the test of the constitutionality of this class of legislation, whereas the very object of classification is to allow a different rule in the classified cities from that prevailing in the rest of the State. I need not at this late day discuss the reasons which induced this court, in Wheeler v. Philadelphia, 77 Pa. 338, to adopt the principle of classification. It is sufficient to say that without it there might have been a deadlock in the machinery of the government. Our present difficulty, and in my opinion it is a serious one, I think may be fairly attributed to our departure from the principles there laid down.
The doctrine upon which that case rests, is that legislation *283for classified cities is not local, and if it applies to classes, and not to persons or things of a class, it is not special. There is no other ground upon which classification can be sustained. An act passed for all cities of a class is a general law, and not local, for the reason that its operation is not confined to any one city. And, if it applies to all persons or things of a class, it is not a special law. As was said in Wheeler v. Philadelphia, “ this construction does not open the door to special legislation. It permits legislation for classes, but not for persons and things of a class. As an illustration, it could not be said to authorize the legislature to open or vacate a particular street in a city of either of the classes named in the act referred to.” It was this kind of special legislation which was the cause, in a great measure, of the adoption of this feature of the constitution. It had often happened that, when the courts or the councils of a city had refused to open a particular street, interested parties would procure the passage of an act of assembly ordering such opening. This was the evil which was prohibited by the constitution, and it can no more exist now under classification than it can without it.
If, then, legislation for classified cities is neither local nor special, it does not come within the prohibition of article III., § 7, of the constitution. It follows, logically, from this, as I view it, that it is for the legislature to say what legislation is needed for a classified city, and that it is not a judicial question at all. This is a plain rule, easily understood, which leaves the legislature free to enact such laws as the wants of the classified cities require. Concede that it must bo limited toratters affecting their government, what can be more vital to the good government and welfare of a city, and to the material interests of its inhabitants, than the control of its streets ? Why may not a classified city have the power to direct the opening of streets, and the assessment of the damages therefor? Must the damages for the widening of Chestnut street, which may amount to millions of dollars, be assessed precisely in the same manner as for the opening of a road in the hemlock forests of the Pocono mountain ? Why should we have an iron-clad, inflexible rule, which cannot be enforced without injury to the one section or the other, when neither section demands it, or would be benefited by it ? In my opinion, all that relates to the local *284affairs of the municipality, the control of its streets, its gas and water supply, its markets, and many other matters which might be mentioned, are proper subjects of municipal control, and may be safely left to such municipalities. As to all such matters, those communities can best govern themselves, and I do not think the constitution prohibits, or was intended to prohibit, legislation conferring upon them such powers. If one class of cities desires certain regulations regarding its streets, or any other matter affecting the welfare of its inhabitants, why should it not have them, when no other community is objecting, or is injured thereby ? And why should such regulations, if conferred upon one class of cities which desires them, be forced upon another class, or upon rural districts, which do not desire them, and to whose wants they are utterly unsuited ? The answer, and the only answer, to this is, we must have “ uniformity.” This is all very well, so far as the constitution enjoins uniformity, but in my opinion neither that instrument, nor the common good and welfare of the people, requires this principle to be carried to the extent claimed for it in the affairs of municipalities. It would be as reasonable to declare that all men should wear coats of the same size, whether they fit them or not.
I am unable to see that the opinion of the majority of the court furnishes any fixed rule by which such legislation can be measured in the future. This particular case is decided, but if it furnishes a rule by which a lawyer can safely advise his clients in reference to future legislation, unless upon precisely similar facts, I fail to see it. If the legislation in regard to streets in the cities must be uniform with the rule in all other parts of the state, upon what subjects, and to what extent, may legislation be applied to classified cities ? Until this question is answered specifically, I contend we have no rule at all. We have nothing but theories, and the most astute lawyer cannot safely pronounce an act relating to 'classified cities constitutional, until after such act has been passed upon by this court. In other words, the general assembly may legislate for classified cities subject to the veto of this court. In my. opinion it would be better to leave this whole subject to the wisdom of the legislature, where, under the constitutional division of .the powers *285of the government, it properly belongs. For the reasons thus briefly indicated, I dissent from this judgment.
Mr. Justice Mitchell concurred in this dissent.